DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s remarks filed March 22, 2022.  Claims 1-23 are pending and stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-45, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. 20160150824 A1 (hereinafter Memari) and in further view of US 20140014125 A1 (hereinafter Fernando).
Regarding claim 1, Memari discloses a storage case (Fig. 7, portable charging and re-filling case 100) for an electronic vapor provision device component (Fig. 8, Personal Vaporizer PV 1) having a reservoir (Fig. 8, fluid reservoir 3) for source liquid (¶446), the storage case defining an interior storage volume (The interior of refilling case 100 is considered to be an interior storage volume)  and comprising: a receiving volume configured to receive at least one electronic vapor provision device component within the storage case (See annotated Fig. 7).  Memari further discloses at least one sealing member (Fig. 7, a valve 34 and valve seals 13 & 14, ¶449) configured to inhibit liquid held in the at least one electronic vapor provision device component received in the receiving volume from leaking out of the electronic vapor provision device component and flowing into the interior storage volume.

    PNG
    media_image1.png
    518
    611
    media_image1.png
    Greyscale


Memari may not explicitly disclose when the component is detached from a body section of the electronic vapor provision device, the body section housing a battery.
Fernando teaches an electronic heated smoking system with a secondary unit capable of receiving a smoking article (Abstract).  Fernando teaches multiple embodiments of the system which has a primary unit 103 for storing multiple smoking articles 107 (Fig. 1a, ¶48).  In this embodiment the case is similar in size and shape to a pack of cigarettes (¶46-¶47).  The primary unit and secondary unit which is used to charge the smoking articles are separate from each other (¶5).  Fernando further teaches embodiments detailed in Figs. 4b and 4c (¶79).  In this embodiment the primary unit 405 contains a side with a battery 409 and a side with a holder 407 (¶83).  Fernando teaches that in use a user inserts the smoking article into the secondary unit and it is can optionally connected to or separate from the primary unit and then charged (¶87-¶88).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide when the component is detached from a body section of the electronic vapor provision device, the body section housing a battery as taught in Fernando.  One of ordinary skill in the art would obviously include the pack of cigarettes embodiment disclosed in Fernando and the leak protection of Memari.  Doing so would provide a storage case the size of a standard pack of cigarettes that a smoker would be accustom to carrying thereby minimally disrupting the user’s smoking behavior to adopt the product (Fernando ¶94) and prevent leaks into the pack (Memari ¶458).  This also allows the user to carry a single unit to provide all the components required for the smoking experience while enabling charging.  
Regarding claim 2, modified Memari discloses the storage case according to claim 1, as discussed above.  Memari further discloses wherein the at least one electronic vapor provision device component is a cartomizer (Fig. 8, Personal Vaporizer PV 1, ¶14-¶15).
Regarding claim 3, modified Memari discloses the storage case according to claim 1, as discussed above.  Memari further discloses wherein the at least one electronic vapor provision device component is a source liquid cartridge for insertion into a cartomizer (Fig. 5, ¶10, ¶81).
Regarding claim 4, modified Memari discloses the storage case according to claim 1, as discussed above.  Memari does not explicitly disclose wherein the at least one sealing member comprises a surface feature on an interior surface of the storage case configured to engage with a portion of a component including an air path aperture to inhibit the egress of liquid from the air path aperture.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches a valve that is internal to the vaporizer (Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, a seal inlet 27 seals the aperture to prevent spillage or leakage of e-liquid (Fig. 19, ¶473).  This seal is considered to be on an interior surface of the device.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the at least one sealing member comprises a surface feature on an interior surface of the storage case configured to engage with a portion of a component including an air path aperture to inhibit the egress of liquid from the air path aperture.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Regarding claim 5, modified Memari discloses the storage case according to claim 4, as discussed above.  Memari does not explicitly disclose wherein the surface feature comprises a protrusion configured to extend into an air path aperture when engaged with the component portion.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches a valve that is internal to the vaporizer (See annotated Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, a seal inlet 27 seals the aperture to prevent spillage or leakage of e-liquid (Fig. 19, ¶473).  This seal is considered to be on an interior surface of the device.

    PNG
    media_image2.png
    400
    741
    media_image2.png
    Greyscale

  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature comprises a protrusion configured to extend into an air path aperture when engaged with the component portion.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Regarding claim 6, modified Memari discloses the storage case according to claim 4, as discussed above.  Memari does not explicitly disclose wherein the surface feature comprises a protrusion configured to cover an air path aperture when engaged with the component portion.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches a valve that is internal to the vaporizer (See annotated Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, a seal inlet 27 seals the aperture to prevent spillage or leakage of e-liquid (Fig. 19, ¶473).  This seal is considered to be on an interior surface of the device.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature comprises a protrusion configured to cover an air path aperture when engaged with the component portion.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Regarding claim 7, modified Memari discloses the storage case according to claim 4, as discussed above.  Memari does not explicitly disclose wherein the surface feature comprises a collar configured to engage a perimeter of the component portion around the air path aperture.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches collars can be used to prevent and allow the flow of liquid into portions of the personal vaporizer (¶876-877, Fig. 97). The inside surface of the collar can be roughened or scored or have linking holes to allow e-liquid to pass or conversely to prevent it. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature comprises a collar configured to engage a perimeter of the component portion around the air path aperture.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  Memari teaches the use of collars to prevent leaking and altering the surface of that collar to engage with flow paths.  
Regarding claim 8, modified Memari discloses the storage case according to claim 7, as discussed above.  Memari does not explicitly disclose wherein the surface feature is a recess in the interior surface of the storage case, a wall of the recess forming the collar.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches collars can be used to prevent and allow the flow of liquid into portions of the personal vaporizer (¶876-877, Fig. 97). The inside surface of the collar can be roughened or scored or have linking holes to allow e-liquid to pass or conversely to prevent it. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature is a recess in the interior surface of the storage case, a wall of the recess forming the collar.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  Memari teaches the use of collars to prevent leaking and altering the surface of that collar to engage with flow paths.  
Regarding claim 9, modified Memari discloses the storage case according to claim 7, as discussed above.  Memari does not explicitly disclose wherein the surface feature is a collar formation protruding from the interior surface of the storage case.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches collars can be used to prevent and allow the flow of liquid into portions of the personal vaporizer (¶876-877, Fig. 97). The inside surface of the collar can be roughened or scored or have linking holes to allow e-liquid to pass or conversely to prevent it. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature is a collar formation protruding from the interior surface of the storage case.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  Memari teaches the use of collars to prevent leaking and altering the surface of that collar to engage with flow paths.
Regarding claim 10, modified Memari discloses the storage case according to claim 4, as discussed above.  Memari does not explicitly disclose wherein the surface feature is configured to be elastically deformable to provide a friction or compression fit with or against the component portion.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches that the components, and specifically valves for opening and closing access to the e-liquid, are formed from elastomers that can be flattened.  This flattening is considered to be deforming that provides a compression fit.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature is configured to be elastically deformable to provide a friction or compression fit with or against the component portion.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would have optionally chosen materials that are deformable such as elastic.  Doing so would allow for clean opening and shutting of the valve and repeated cycles of the on and off positions.  
Regarding claim 11, modified Memari discloses the storage case according to claim 4, as discussed above.  Memari does not explicitly disclose wherein the surface feature comprises a screw thread configured to engage with a cooperating screw thread on the at least one electronic vapor provision device component.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches that the components can be put together with threaded screw connections (¶336, ¶509, ¶597, ¶904).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the surface feature comprises a screw thread configured to engage with a cooperating screw thread on the at least one electronic vapor provision device component.  A person of ordinary skill in the art would have optionally chosen threaded screw connections to assemble components of an e-cigarette.
Regarding claim 13, modified Memari discloses the storage case according to claim 1, as discussed above.  Memari does not explicitly disclose wherein the receiving volume occupies the whole of the interior storage volume.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches that the receiving volume occupies a portion of the interior of the storage case.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the receiving volume occupies the whole of the interior storage volume.  A person of ordinary skill in the art would optionally adjust the amount of space the receiving volume comprised of the whole.  This would be dependent on cartridge size, vaporizer size, and battery size all of which would be optionally chosen by the person of ordinary skill in the art to produce a storage case.  A person of skill in the art would provide a storage case that stores an assembled vapor provision.  In this case it would be the receiving volume occupying the whole of the storage interior.  
Regarding claim 14, modified Memari discloses the storage case according to claim 1, as discussed above.  Memari discloses wherein the interior storage volume includes the receiving volume (See annotated Fig. 7, receiving volume is inside interior storage volume).
Regarding claim 15, modified Memari discloses the storage case according to claim 1, as discussed above.  Memari further discloses wherein the receiving volume is adjacent to the interior storage volume.  “Adjacent” is defined as not distant, having a common endpoint or border.  Therefore, the volumes share a border and are, as situated in Memari, adjacent.
Regarding claim 18, Modified Memari discloses the storage case according to claim 1, as discussed above.  Memari further discloses wherein the interior storage volume is configured to accommodate at least one battery section of an electronic vapor provision device (Fig. 7, rechargeable case battery 68, ¶446 and Fig. 10, internal battery 59, ¶448). 
Regarding claim 19, modified Memari discloses the storage case according to claim 18, as discussed above.  Memari further discloses comprising an electrical connection to connect an accommodated battery section to a charging device (Fig. 7, rechargeable case battery 68, ¶446 and Fig. 10, internal battery 59, ¶448).
Regarding claim 20, Modified Memari discloses the storage case according to claim 19, as discussed above.  Memari does not explicitly disclose wherein the charging device is integral with the storage case.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Specifically Memari teaches that the device has electrical contacts on the case that transfer power to the internal rechargeable battery (¶374, ¶387, ¶435).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the charging device is integral with the storage case.  A person of ordinary skill in the art would have optionally included an electrical connection on the storage case to connect to a battery section.  Doing so would simplify use and allow for quick and easy charging.
Regarding claim 22, modified Memari discloses the storage case according to claim 1, as discussed above.  Memari further discloses at least one electronic vapor provision device component received in the receiving volume (Fig. 8, PV1 is inserted into the receiving volume).

Claims 12, 16-17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Memari and Fernando and further in view of US Patent App. 20150114409-A1 (hereinafter Brammer).
Regarding claim 12, modified Memari discloses the storage case according to claim 2, as discussed above.  Modified Memari does not explicitly disclose wherein the at least one sealing member comprises a first sealing member configured to engage a portion of the at least one electronic vapor provision device component including an air inlet of the at least one electronic vapor provision device component and a second sealing member configured to engage a portion of the at least one electronic vapor provision device component including an air outlet of the at least one electronic vapor provision device component.
Brammer teaches aerosol delivery devices and their mechanisms including a bubble jet head (Abstract).  The device has inlet apertures with sealing member (Figs. 5 and 6, atomizer assembly 1220, ¶86 atomizer retains the precursor assembly until a flow sensor detects the puff, ¶91, block an opening 1222').  Brammer teaches additional sealing member including a lid (Figs. 2 and 6, a lid 1224, ¶86).  These sealing member prevent flow of liquid and/or air depending on the input from the user.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the at least one sealing member comprises a first sealing member configured to engage a portion of the at least one electronic vapor provision device component including an air inlet of the at least one electronic vapor provision device component and a second sealing member configured to engage a portion of the at least one electronic vapor provision device component including an air outlet of the at least one electronic vapor provision device component.  A person of ordinary skill in the art would desire to control the flow of liquid and/or air.  
Regarding claim 16, modified Memari discloses the storage case according to claim 15, as discussed above.  Modified Memari does not explicitly disclose wherein the at least one sealing member comprises a cover for closing the receiving volume and separating the receiving volume from the interior storage volume.
Brammer teaches aerosol delivery devices and their mechanisms including a bubble jet head (Abstract).  Brammer teaches that the device may have a base (Figs. 2 and 3, base 1218, ¶82-83).  The base is between the cartridge 1204 and control body 1202.  A coupler 1214 connects the two portions.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the at least one sealing member comprises a cover for closing the receiving volume and separating the receiving volume from the interior storage volume.  Doing so would keep the portions separate from each other and then able to be joined when the user wanted to use the device.  Engaging two volumes with a coupler that is able to seal and unseal is an obvious application with a multi-component, mod device.  
Regarding claim 17, modified Memari discloses the storage case according to claim 16, as discussed above.  Modified Memari does not explicitly disclose wherein the cover is retainable in a closed position to close the receiving volume by a friction fit, a screw thread connection or a magnetic attachment with a rim of an access aperture of the receiving volume (¶68).
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Specifically Memari teaches that the device has electrical contacts on the case that transfer power to the internal rechargeable battery (¶374, ¶387, ¶435).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide comprising an electrical connection to connect an accommodated battery section to a charging device.  A person of ordinary skill in the art would have optionally included an electrical connection on the storage case to connect to a battery section.  Doing so would simplify use and allow for quick and easy charging.
Regarding claim 21, modified Memari discloses the storage case according to claim 1, as discussed above.  Modified Memari does not explicitly disclose wherein the storage case comprises a first section and a second section connectable together by a closure arrangement so as to define the interior storage volume.
Brammer teaches a multi component aerosol delivery device.  The delivery device comprises a cartridge 1204 (Fig. 3, ¶85).  The cartridge has many sections that are part of the interior storage volume.  The cartridge comprises a reservoir 1222 and an atomizer assembly 1220 in the interior storage volume.  The interior storage volume is closed when the lid 1224 is coupled to the atomizer assembly as assembled in Fig. 3. 
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).   The sections of Memari combine to define an interior storage volume that contains a vapor provision device and the liquid.  See annotated Fig. 20, ¶474.  

    PNG
    media_image3.png
    416
    766
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide wherein the storage case comprises a first section and a second section connectable together by a closure arrangement so as to define the interior storage volume.  A person of ordinary skill in the art would have made components of a vaporization device connectable to allow for refill of the e-liquid.  The internal of a first and second section would define an interior storage volume that contains the reservoir holding the e-liquid and the other components of the vaporization device.  A person of skill in the art would also provide various mechanisms, valves, plugs to close apertures to prevent leaks between sections. 
Regarding claim 23, Memari does not explicitly disclose a case for storing an aerosol source cartridge assembly for use in a vapor provision device, the case comprising: a lid section and a body section which cooperate to define an interior volume for enclosing at least one cartomizer when the cartomizer is detached from a body section of the vapor provision device, the body section housing a battery; and at least one three-dimensional sealing component located on an inner surface of the case and configured to engage into, against or around an air path aperture of at least one cartomizer detached from the body  section of the vapor provision device and received in the interior volume, to inhibit leakage of liquid out of the cartomizer.
Memari teaches an e-cigarette personal vaporizer (¶3).  The e-cigarette device has e-liquid that is refillable or can be in pre-filled disposable cartridges (¶20-¶21).  Memari teaches the solution of a modding kit to replicate sensations of smoking, but being simple for the user (¶79).  Memari teaches a valve that is internal to the vaporizer (Fig. 11, PV valve 29, ¶458).  This valve prevents e-liquid from leaking from the device when not in use.  In another embodiment, a seal inlet 27 seals the aperture to prevent spillage or leakage of e-liquid (Fig. 19, ¶473).  This seal is considered to be on an interior surface of the device.
Fernando teaches an electronic heated smoking system with a secondary unit capable of receiving a smoking article (Abstract).  Fernando teaches multiple embodiments of the system which has a primary unit 103 for storing multiple smoking articles 107 (Fig. 1a, ¶48).  In this embodiment the case is similar in size and shape to a pack of cigarettes (¶46-¶47).  The primary unit and secondary unit which is used to charge the smoking articles are separate from each other (¶5).  Fernando further teaches embodiments detailed in Figs. 4b and 4c (¶79).  In this embodiment the primary unit 405 contains a side with a battery 409 and a side with a holder 407 (¶83).  Fernando teaches that in use a user inserts the smoking article into the secondary unit and it is can optionally connected to or separate from the primary unit and then charged (¶87-¶88).
Brammer discloses an aerosol delivery device (abstract).  The device is comprised of several components, primarily a cartridge 1204 and a control body 1202 (Fig. 2, ¶82).  The device has an outer storage case for each of the primary components, outer body 1228 and outer body 1216 respectively.  These components are assembled to house a cartomizer (Figs. 2 and 3, combination of atomizer assembly 1220 and reservoir 1222).  Brammer further teaches sealing components inside the outer body (Fig. 5, precursor nozzles 1242, ¶94, ¶167).  These sealing components prevent the flow of liquid within the device by blocking air flow pathways when desired.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Memari to provide case for storing an aerosol source cartridge assembly for use in a vapor provision device, the case comprising: a lid section and a body section which cooperate to define an interior volume for enclosing at least one cartomizer when the cartomizer is detached from a battery section of the vapor provision device; and at least one three-dimensional sealing component located on an inner surface of the case and configured to engage into, against or around an air path aperture of at least one cartomizer detached from a battery section of the vapor provision device and received in the interior volume.  Leaking of e-liquid is a common problem to be prevented in the art.  A person of ordinary skill in the art would provide plugs, seals, and obstructions in the air flow path to block an aperture that is necessary to provide an airflow for the aerosol created in the vaporization device.  A person of ordinary skill would optionally place these sealing member in any place on the device.  Preventing the spills of liquid would not only reduce unnecessary mess created by the liquid, but also ensure e-liquid is not wasted thereby being a more cost effective smoking experience for the user.  
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.
Applicant argues,  “the valve 34 and valve seals 13, 14 in Memari act in an entirely opposite way to sealing members of the claimed invention. Their function is to intentionally provide a liquid flow path into and out of the personal vaporizer (PV) when it is inserted into the storage case, for the purpose of refilling the reservoir in the PV. See, e.g., Memari at [0539]”  The valve 34 in Memari is disclosed as a one way valve, non-return ball valve (¶482).  Therefore, the valve and seals of Memari do in fact inhibit liquid from the electronic vapor provision from leaking into the interior storage volume, which as discussed above is considered to be comprise the interior of the case 100.  When Personal Vaporizer PV 1 is in the case, the ball valve and sealing prevents flow from the PV into the interior storage volume of 100.  The valve is able to be opened to fill the PV from the fluid reservoir, but it also, by the nature of being a one way ball valve, prevents fluid from the PV from returning to the interior of the storage case.  Applicant has argued another embodiment that teaches the ability to flow back with a ball valve, but this embodiment is distinguishable from the one way ball valve 34.   Further Memari discloses that the electronic cigarette comprises its own valve (Fig. 11, PV valve 29) which is closed so that the vapor liquid does not leak out (¶333).
Applicant argues, “the referenced paragraph (¶458) discusses a valve that is in the electronic cigarette. Firstly, this is not relevant to the claimed sealing member, which is part of the storage case, and not part of the stored component. Secondly, the paragraph is a very clear teaching that the case in Memari operates in the opposite way to the storage case of claim 1, in line with the discussion above. It is unambiguously disclosed that when the electronic cigarette is in the case, a liquid pathway into the liquid chamber of the electronic cigarette is created, by the valve 29 opening ("the PV valve 29 opens to allow a dose of e-liquid to enter the chamber 48"). Hence, the electronic cigarette is opened for liquid flow, and is explicitly not sealed to prevent liquid flow. Only when the electronic cigarette is disengaged from the case is a seal provided by the valve to prevent leakage. Additionally, the valve is in the electronic cigarette and not part of the case.”
Memari teaches valves that prevent flow and restrict flow in one way directions (¶482).  Therefore, Memari teaches the claim limitation of the instant application that the sealing member is capable of inhibiting liquid  held in the E-VP from leaking.  The claim limitation is that there is, “at least one sealing member configured to inhibit liquid held in the at least one electronic vapor provision device component received in the receiving volume from leaking out of the electronic vapor provision device component and flowing into the interior storage volume.”  The location of that sealing member is not restricted to the storage case or the stored component.  Therefore the disclosure in Memari which teaches sealing members in both the case alone, the stored component alone, and cooperating together, reads on the claim.  Further, when the stored component of Memari is in the case it is considered to be part of the case 100.
Applicant argues, “… Office Action notes that Ferguson teaches a primary unit 103 that can store multiple smoking articles 107. See, e.g., Ferguson at FIGS. 1, 4a, 4b, and 4c. However, there is no disclosure that any sealing members are included in the primary unit for the purpose of inhibiting leakage of liquid out of the smoking articles. No such sealing members are taught by Ferguson. Further, Ferguson fails to recognize any problem of leakage, and indeed is direction to smoking articles that have a solid aerosol-forming substrate, with liquid aerosol-forming substrate considered only of minor interest and not discussed in terms of specific associated problems, such as leakage. See, e.g., Ferguson at [0032-33].”
Fernando is not relied upon to teach sealing and solving the problem of leakage as that is disclosed in Memari.  Fernando is analogous art that a person of ordinary skill in the art would reference in manufacturing a storage case for smoking articles, including liquid substrate (¶33).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would combine Memari and Fernando because doing so would provide a storage case the size of a standard pack of cigarettes that a smoker would be accustom to carrying thereby minimally disrupting the user’s smoking behavior to adopt the product (Fernando ¶94) and prevent leaks into the pack (Memari ¶458).  This also allows the user to carry a single unit to provide all the components required for the smoking experience while enabling charging. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726